Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 6/16/20.  As directed by the amendment, claims 3, 5, and 9-13 have been amended and no claims have been added nor cancelled.  As such, claims 1-13 are pending in the instant application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-13 are objected to because of the following informalities:  
Regarding claim 11, the language “a system as claimed in claim 1” (line 7-8) is objected to as the system has already been set forth in claim 1; Examiner suggests amending to read –the system as claimed in claim 1--.
Regarding claim 12, the language “a system for controlling the expiratory pressure of a diver as claimed in claim 1” (line 1-2) is objected to as the system has already been set forth in claim 1; Examiner suggests amending to read –the system for controlling the expiratory pressure of a diver as claimed in claim 1--.
Regarding claim 13, the language “a system for controlling the expiratory pressure of a diver as claimed in claim 1” (line 2-3) is objected to as the system has already been set forth in claim 1; Examiner suggests amending to read –the system for controlling the expiratory pressure of a diver as claimed in claim 1--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “release system allowing said brake to be deactivated in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations: "the expiratory pressure" in line 1, “the pressure” in line 6, “the gas” in line 6, and “said breathing circuit” in line 7-8).  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the resistance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said calibration screw" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the expiratory circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3 and 6-13 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debenath (FR 2844205) (see attached machine translation).
Regarding claim 1, Debenath shows a system for controlling the expiratory pressure of a diver for diving equipment having a ventilation circuit (see Fig. 1-2, abstract for example), including a one-way valve acting on an expiratory outlet of the ventilation circuit (see Fig. 1 showing the ventilation circuit overall, a re-breather system, Fig. 2 showing the mouthpiece/second stage regulator including a one-way valve 28 acting on an expiratory outlet of the ventilation circuit, see pg. 13 paragraph starting on line 525 and pg. 14 paragraph starting on line 574); and a brake configured to apply an adjustable constraint to the one-way valve so as to control the pressure of the gas coming from the expiratory outlet so as to generate a positive expiratory pressure in said breathing circuit (see Fig. 2b, brake 29, see pg. 14 paragraph starting on line 574, in the configuration shown in Fig. 2b, the brake 29 provides pressure to the one-way valve to adjust the pressure required to open the one-way valve, thus providing positive pressure in the breathing circuit during exhalation).
Regarding claim 2, the Debenath system’s brake is an adjustable discharge valve including a loading spring and a calibration screw allowing the resistance of the spring to be adjusted (see pg. 14 paragraph starting on line 574, loading spring 29 and calibration screw is the cover which adjusts pressure via unscrewing/screwing).

Regarding claim 4, the Debenath system’s release system includes a central tubular rod coaxial with the calibration screw (see Fig. 2a and 2b, central tubular rod 32 is coaxial with calibration screw, i.e. the cover which adjusts pressure of spring 29).
Regarding claim 9, the Debenath system’s brake allows generation of at least two discrete positive expiratory pressure levels (see pg. 14 paragraph starting on line 574, adjustment via screwing/unscrewing the cover adjusts the pressure provided by the spring 29 and thus would include at least two discrete positive expiratory pressure levels).
Regarding claim 11, Debenath shows a regulator for diving (see title, Fig. 1-2, abstract for example), including at least a first stage for expanding a high-pressure gas in order to obtain a medium-pressure gas (see pg. 13 ln. 525-537, first stage regulator 4), and a second stage able to receive said medium-pressure gas and drop the pressure of said medium-pressure gas in order to supply low- pressure gas to a diver who can be ventilated (see pg. 11 ln. 457 to pg. 12 ln. 458-459, mouthpiece 8 functions as a second stage regulator to drop the pressure from medium-pressure to a low-pressure for the diver to breathe), the second stage regulator including the system in claim 1 for controlling the expiratory pressure of the diver (see above rejection of claim 1, pg. 14 paragraph starting on line 574, in the configuration shown in Fig. 2b, the brake 29 provides pressure to the one-way valve to adjust the pressure required to open the one-way valve, thus providing positive pressure in the breathing circuit during exhalation).
Regarding claim 12, Debenath shows a rebreather for diving (see title, Fig. 1-2, abstract for example) including the system for controlling the expiratory pressure of a diver as set forth in claim 1 (see above rejection of claim 1, pg. 14 paragraph starting on line 574, in the configuration shown in Fig. 
Regarding claim 13, Debenath shows a self-contained underwater breathing apparatus (see title, Fig. 1-2, abstract for example) including a system for controlling the expiratory pressure of a diver as claimed in claim 1 (see above rejection of claim 1, pg. 14 paragraph starting on line 574, in the configuration shown in Fig. 2b, the brake 29 provides pressure to the one-way valve to adjust the pressure required to open the one-way valve, thus providing positive pressure in the breathing circuit during exhalation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debenath in view of Pasternack (5,076,267).
Regarding claim 5, Debenath is silent as to including a pressure sensor sensing pressure in the expiratory circuit of the ventilation circuit; however, Pasternack teaches a similar rebreather device which includes a pressure sensor for sensing pressure in the circuit (see Pasternack col. 5 ln. 9-40, pressure sensor 27).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Debenath system to include a pressure sensor, as taught by Pasternack, in order to provide the system with the ability to monitor important parameters within the system, i.e. the pressure.
Regarding claim 6, the modified Debenath system is silent as to the brake being an electrically operated valve and controlled based on measurements of the pressure sensor; however, Pasternack teaches a similar rebreather device which includes solenoid valves controlled based on monitored parameters (see Pasternack col. 5 ln. 65 through col. 6 ln. 27).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Debenath system’s valve to be electrically operated based on sensor measurements, as taught by Pasternack, in order to provide automatic control of the valve based on monitored parameters.
Regarding claim 7, the modified Debenath system’s brake includes eyes or shutters or a diaphragm (see Debenath Fig. 2b, brake includes diaphragm 28a).
Regarding claim 8, the modified Debenath system is such that the degree of opening of the eyes or shutters or of the diaphragm is controlled electronically on the basis of measurements supplied by the pressure sensor (see Debenath Fig. 2b, brake 29, see pg. 14 paragraph starting on line 574, in the configuration shown in Fig. 2b, the brake 29 provides pressure to the one-way valve to adjust the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debenath.
Regarding claim 10, the Debenath system is silent as to the positive expiratory pressure levels being among the levels 0 mbar, 2.5 mbar, 5 mbar, 7.5 mbar and 10 mbar; however, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Debenath system’s pressure levels to be selected from among the levels 0 mbar, 2.5 mbar, 5 mbar, 7.5 mbar and 10 mbar in order to provide a desired level of positive expiratory pressure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Darling (4,436,090) discloses a piston actuated breathing regulator, Johnson (2008/0135045) discloses an exhalation valve for use with an underwater breathing device, Parker (6,712,071) discloses a re-breather apparatus, and Reynolds (GB 2440315) discloses a diving pressure regulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785